Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 1 of 15 PageID #: 492




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


  AZADEH MARIAM YAZDI                                    CASE NO. 6:18-CV-00510

  VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS

  LAFAYETTE PARISH SCHOOL BOARD,                         MAGISTRATE CAROL WHITEHURST
  ET AL.




                                   MEMORANDUM RULING

         Pending before the Court is a Rule 12(b)(6) Motion to Dismiss Claims of Second

  Consolidated Supplemental and Amended Complaint filed by defendants Annette Samec, Barbara

  Pippin, Dr. Donald Aguillard, Robin Olivier, Tia LeBrun, Suzanne Thibodeaux, and Joseph Craig

  (collectively “the Individual Defendants”) [ECF No. 44] and a Third Motion to Dismiss filed by

  Defendant Lafayette Parish School Board (“LPSB”). [ECF No. 46] For the following reasons, the

  motions are GRANTED IN PART and DENIED IN PART.

                                                 I.
                                           BACKGROUND

         On April 14, 2018, Plaintiff Azadeh Yazdi filed this lawsuit alleging that LPSB and the

  Individual Defendants are liable under 42 U.S.C. § 1983 for violation of Yazdi’s civil rights, as

  well as for tortious conduct under Louisiana state law. [ECF No. 1] On September 14, 2018, Yazdi

  sought leave to file a supplemental complaint to add Individual Defendants Thibodeaux and Craig.

  [ECF No. 18] The Court denied that motion but ordered Yazdi to file a consolidated amended and

  supplemental complaint. [ECF Nos. 21, 22] On October 8, 2018, Yazdi filed a Consolidated

  Supplemental and Amended Complaint (“Amended Complaint”) [ECF No. 26], adding Individual
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 2 of 15 PageID #: 493




  Defendants Thibodeaux and Craig and attempting to further clarify her claims. The Individual

  Defendants and LPSB each filed a motion to dismiss the Amended Complaint. [ECF Nos. 29 and

  33, respectively] This Court granted in part and denied in part each motion and granted Yazdi

  leave to replead certain claims [ECF Nos. 38 and 40, respectively].

         Yazdi has filed a Second Consolidated Supplemental and Amended Complaint (“Second

  Amended Complaint”). [ECF No. 43] Yazdi asserts substantively identical claims as those made

  in the Amended Complaint but adds additional allegations as discussed below. As before, Yazdi

  alleges that after beginning employment with LPSB she learned of violations of LPSB policy and

  state and federal law by certain of the Individual Defendants. [ECF No. 43 at ¶¶ 10-16, 19-20]

  Yazdi asserts that after she informed Individual Defendants Samec and Pippin of these violations,

  the Individual Defendants took retaliatory actions against her – including harassing and threatening

  Yazdi, tampering with her personnel file, encouraging her to quit, and ultimately terminating her

  employment. [ECF No. 43 at ¶¶ 17-33] Yazdi further alleges that Defendant Aguillard,

  Superintendent of the Lafayette Parish School System, was made aware of these retaliatory actions

  but did not intervene. [ECF No. 43 at ¶ 33] Yazdi also asserts that after her employment was

  terminated, certain Individual Defendants disclosed false and negative comments in her personnel

  file to prospective employers in an effort to undermine her employment prospects. [ECF No. 43 at

  ¶ 29] In light of these allegations, Yazdi requests that the Court “declare the employment acts

  and/or practices. . . to be in violation of Yazdi’s constitutionally-protected rights,” and to “purge

  Yazdi’s personnel file of all discriminatory and retaliatory information.” [ECF No. 43 at 22] Yazdi

  further seeks compensatory damages and punitive damages against the Individual Defendants, as

  well as costs and attorneys’ fees. [Id.] LPSB has filed the instant motion to dismiss the Second

  Amended Complaint, which the Court will address below.




                                             Page 2 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 3 of 15 PageID #: 494




                                                II.
                                        STANDARD OF REVIEW

         Motions to dismiss for failure to state a claim are appropriate when a defendant attacks the

  complaint because it fails to state a legally cognizable clam. Ramming v. United States, 281 F.3d

  158, 161 (5th Cir.2001). In other words, a motion to dismiss an action for failure to state a claim

  “admits the facts alleged in the complaint, but challenges plaintiff’s rights to relief based upon

  those facts.” Id. at 161–62. When deciding a Rule 12(b)(6) motion to dismiss, “[t]he court accepts

  all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.” In re

  Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks

  omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

  factual allegations, a plaintiff's obligation to provide the grounds of his entitlement to relief

  requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

  action will not do [.]” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 127 S.Ct. 1955, 1964-

  65, 167 L.Ed.2d 929 (2007)(citations, quotation marks, and brackets omitted). The tenet that a

  court must accept as true all of the allegations contained in a complaint is inapplicable to legal

  conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)

  (citing Twombly, 550 U.S. at 555, 127 S.Ct.1955). Threadbare recitals of the elements of a cause

  of action, supported by mere conclusory statements, do not suffice. Id. In considering a Rule

  12(b)(6) motion to dismiss for failure to state a claim, a district court generally “must limit itself

  to the contents of the pleadings, including attachments thereto.” Collins v. Morgan Stanley Dean

  Witter, 224 F.3d 496, 498 (5th Cir.2000). However, “the court may permissibly refer to matters of

  public record.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994); see also Test Masters

  Educational Services, Inc. v. Singh, 428 F.3d 559, 570 n.2 (5th Cir. 2005).




                                             Page 3 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 4 of 15 PageID #: 495




                                                   III.
                                               ANALYSIS

         A. Claims under LEDL, Title 17, and Title VII.

         The Individual Defendants seek dismissal of Yazdi’s claims against them under the

  Louisiana Employment Discrimination Law (“LEDL”), Title 17 of the Louisiana Revised Statutes,

  and Title VII of the Civil Rights Act of 1964 on the grounds that these claims were previously

  dismissed by the Court and the Second Amended Complaint makes no substantive revisions to

  those claims. [ECF No. 44-1 at 4-5] Yazdi does not address this argument in her Opposition, nor

  is the Second Amended Complaint substantively different as to those claims. In ruling on the

  Individual Defendants’ prior motion to dismiss, the Court denied as moot the Individual

  Defendants’ motion regarding claims under the LEDL, Title VII, and Title 17, noting Yazdi’s

  stipulation that she did not assert any such claims against the Individual Defendants. [ECF No. 37

  at 15] Given the prior stipulation and the fact that the Second Amended Complaint is substantively

  identical to the Amended Complaint regarding claims under the LEDL, Title 17, and Title VII, the

  motion is DENIED as moot as to those claims.

         B. Monell Municipal Liability Claims under § 1983.

         As in the prior complaint, the Second Amended Complaint continues to assert municipal

  liability claims against LPSB and official-capacity claims against the Individual Defendants. As

  the Court explained in dismissing the official-capacity claims, a claim under 42 U.S.C. § 1983

  against a public official in his or her official capacity is actually a claim against the governmental

  entity that the official represents – here, LPSB. See Hafer v. Melo, 502 U.S. 21, 25 (1991). A

  governmental entity such as the LPSB may not be held liable under section 1983 for the violation

  of constitutional rights on a theory of vicarious liability. Hicks-Fields v. Harris Cty., Texas, 860

  F.3d 803, 808 (5th Cir. 2017), cert. denied sub nom. Hicks-Fields v. Harris Cty., Tex., ___ U.S.



                                             Page 4 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 5 of 15 PageID #: 496




  ___, 138 S. Ct. 510 (2017). It may, however, be liable under Monell v. Dep't of Soc. Servs when

  allegedly unconstitutional conduct “implements or executes a policy statement, ordinance,

  regulation, or decision officially adopted and promulgated by that body’s officers.” 436 U.S. 658,

  690 (1978). To state a Monell claim, a plaintiff must allege facts that plausibly establish that (1)

  an official policy, (2) that was promulgated by the municipal policymaker, (3) was the moving

  force behind the violation of a constitutional right. Blanchard-Daigle v. Geers, No. 18-51022,

  2020 WL 730586, at *2 (5th Cir. Feb. 12, 2020). The requirement of an official policy may be

  satisfied by proof of an “official policy or custom that deprives individuals of their constitutional

  rights” or “a persistent, widespread practice which, although not officially promulgated, is so

  common and well settled as to constitute a custom that fairly represents municipal policy.” Esteves,

  106 F.3d at 677 (citing Monell, 436 U.S. at 694); Bennett v. City of Slidell, 735 F.2d 861, 862 (5th

  Cir. 1984) (en banc), cert. denied, 472 U.S. 1016 (1985)).

         The Court previously ruled that Yazdi’s official-capacity claims against the Individual

  Defendants and her Monell claims against LPSB are redundant. With respect to the Monell claims

  against LPSB, the Court ruled that Yazdi had failed to state a claim because she did not allege that

  official LPSB policy was the driving force for any of these actions, nor that these actions were part

  of a widespread practice so common and well-settled as to constitute municipal policy. Instead,

  Yazdi alleged that the Individual Defendants retaliated against her for speaking out about

  purported violations of policy but not that any of their actions were part of an official LPSB policy

  or custom. While Yazdi did assert that LPSB tacitly approved of the Individual Defendants’ actions

  by not taking steps to modify their conduct [ECF No. 26 at ¶ 54], she did not allege facts sufficient




                                             Page 5 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 6 of 15 PageID #: 497




  to support such an allegation,1 nor would that have cured the failure to allege facts supporting a

  causal connection between an official custom or policy and a deprivation of a federally protected

  right, which is required for municipal liability under section 1983. The Second Amended

  Complaint repeats the allegations of the Amended Complaint but adds new allegations that the

  Individual Defendants’ actions violated LPSB policies. [ECF No. 43 at ¶¶ 30, 33].

          The Second Amended does not cure the problems that led the Court to dismiss the

  municipal liability claims asserted in the Amended Complaint. First, the Court dismissed the

  Monell claims against LPSB in the Amended Complaint and did not grant leave to re-plead.

  Accordingly, those claims were dismissed with prejudice. Since the official-capacity claims

  against the Individual Defendants are actually claims against LPSB, those claims must also be

  dismissed in light of the Court’s prior ruling on the LPSB claims.

          Second, the new allegations in the Second Amended Complaint merely restate Yazdi’s

  allegations that the Individual Defendants violated LPSB policy, not that an LPSB policy itself

  was the moving force behind a violation of her constitutional rights. This distinction is critical

  because LPSB cannot be held vicariously liable for actions by the Individual Defendants that might




  1
    As the Court previously explained, while it is possible for a policymaker to incur municipal liability
  through ratification of a subordinate’s misdeeds, such ratification requires “extreme factual situations”
  which the Court does not find present in the Amended Complaint. See Coon v. Ledbetter, 780 F.2d 1158,
  1161 (5th Cir. 1986) (citing Grandstaff v. City of Borger, 767 F.2d 161 (5th Cir.1985), in which the court
  found municipal policy could be inferred from the fact that, after “reckless” use of excessive force by police
  caused the wrongful death of a bystander, the city maintained no wrongdoing had occurred, took no
  corrective action, instituted no policy or training changes, and showed “no sign of any concern except that
  the City avoid liability.”). Plaintiff did not, however, assert any facts showing ratification by LPSB other
  than Aguillard’s failure to take corrective action after being notified of the alleged misconduct. The
  Amended Complaint states that “a number of board members were aware of the retaliation, including
  Aguillard” [ECF No. 26 at ¶ 32], but is silent as to who those members were, how they came to know about
  the retaliation, or any actions by those members which might evince post hoc ratification of any alleged
  misconduct. The Second Amended complaint does not add facts that support Plaintiff’s conclusory
  assertion of ratification.


                                                 Page 6 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 7 of 15 PageID #: 498




  violate LPSB policy. Hicks-Fields, 860 F.3d at 808. Nor has Yazdi pled facts showing a practice

  so common and well-settled as to represent municipal policy.

          Third, the Second Amended Complaint (or the prior Amended Complaint, for that matter)

  does not plead facts identifying an offending official LPSB policy that was promulgated by an

  LPSB policymaker. To state a claim of liability under section 1983, a plaintiff must allege facts

  that plausibly establish that an official policy was promulgated by the municipal policymaker.

  Blanchard-Daigle v. Geers, No. 18-51022, 2020 WL 730586, at *2 (5th Cir. Feb. 12, 2020)

  (emphasis added). That policymaker must have “final policymaking authority.” Davis v. Tarrant

  Cty., Tex., 565 F.3d 214, 227 (5th Cir. 2009). State law guides the determination as to the official

  whose decisions represent the official policy of the local government unit. Jett v. Dallas

  Independent School Dist., 491 U.S. 701, 737 (1989). “A Louisiana school superintendent is not a

  policymaker for Monell purposes.” Randolph v. E. Baton Rouge Par. Sch. Sys., 774 F. App'x 861,

  865 n.1 (5th Cir. 2019) (citing La. R.S. § 17:81(A)(1)). Accordingly, Defendant Aguillard is not

  an LPSB policymaker. By extension, the remaining Individual Defendants, who are LPSB

  employees, are not LPSB policymakers. Accordingly, Yazdi has not pled an essential element of

  a Monell claim.

          Fourth, Yazdi has not pled a violation of her constitutional rights. Yazdi alleges that LPSB

  and the Individual Defendants retaliated against her for exercising her First Amendment right of

  free speech. As explained below, however, Yazdi has not stated a First Amendment retaliation

  claim. Hence, she cannot, by extension, connect any LPSB policy to a violation of her

  constitutional rights.




                                             Page 7 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 8 of 15 PageID #: 499




         In sum, Yazdi has not stated a Monell municipal liability claim regardless of whether her

  claims are framed as a direct claim against LPSB or official-capacity claims against the Individual

  Defendants. Both Motions to Dismiss are therefore GRANTED as to Yazdi’s Monell claims.

         C. Retaliation in Violation of the First Amendment.

         The Court previously dismissed Yazdi’s First Amendment retaliation claims because her

  allegations established that she expressed her concerns regarding the Schools of Choice Program

  as a public employee, not as a private citizen. Specifically, Yazdi’s claim is based on speech

  involving her concerns about the Schools of Choice Program, an area over which she had

  “substantial responsibility.” [ECF No. 26 at ¶ 10; ECF No. 43 at ¶ 10] Moreover, she expressed

  these concerns only to her supervisors and superiors along the chain of command within the LPSB.

  [ECF No. 26 at ¶¶ 17-33; ECF No. 43 at ¶¶ 17-33] On this question, the only relevant revision in

  the Second Amended Complaint is the allegation that Yazdi “spoke herein as a citizen on a matter

  of public concern.” [ECF No. 43 at 16] Yazdi further argues that that she will offer evidence to

  prove her citizen status at trial. [ECF No. 48 at 14] No further facts are offered in the Second

  Amended Complaint or Yazdi’s opposition to the motion to dismiss.

         Even with these new allegations, the Second Amended Complaint still does not state a First

  Amendment retaliation claim. To prove a claim for retaliation against a public employee related

  to speech, the employee must show: (1) she suffered an adverse employment action; (2) she spoke

  as a citizen on a matter of public concern; (3) her interest in the speech outweighs the

  government's interest in the efficient provision of public services; and (4) the speech precipitated

  the adverse employment action. Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016) (citing

  Nixon v. City of Houston, 511 F.3d 494, 497 (5th Cir. 2007)). Whether a statement is made as an

  employee or as a citizen is a question of law. Graziosi v. City of Greenville Miss., 775 F.3d 731,




                                             Page 8 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 9 of 15 PageID #: 500




  736 (5th Cir. 2015) (citing Davis v. McKinney, 518 F.3d 304, 315 (5th Cir.2008)). “When a public

  employee speaks pursuant to her official duties, she does not speak as a citizen and her statements

  are not entitled to constitutional protection.” Id. (citing Garcetti v. Ceballos, 547 U.S. 410, 421

  (2006)).

         Here, the Second Amended Complaint only adds the conclusory statement that Yazdi was

  speaking as a private citizen. This conclusory statement is belied by the specific facts alleged in

  the complaint establishing that Yazdi was speaking as a public employee. These facts cannot be

  overcome by a bare legal conclusion that merely tracks an element of Yazdi’s claim. Consequently,

  the motion is GRANTED as to the retaliation claim against the Individual Defendants in their

  individual capacities.

         D. Respondeat Superior Pursuant to La. Civ. Code Ann. art. 2320.

         The Individual Defendants seek dismissal of Yazdi’s claims against them under La. Civ.

  Code. Ann. art. 2320, arguing that Yazdi reasserts the same arguments made in the Amended

  Complaint. [ECF No. 44-1 at 9] Yazdi does not dispute this assertion, nor does she argue that her

  article 2320 claim against the Individual Defendants should be maintained. [ECF No. 43 at 15-17]

  In addition to this agreement between the parties, the Court notes that the section of the Second

  Amended Complaint that discusses Count Three is unchanged relative to the section of the

  Amended Complaint discussing that claim. When this Court considered this issue previously, the

  parties agreed that this claim was better directed toward LPSB, and the claim was dismissed. [ECF

  No. 37 at 10-11] Therefore, the Individual Defendants’ motion to dismiss is GRANTED to the

  extent Yazdi asserts claims against the Individual Defendants under La. Civ. Code Ann. art. 2320.

  The Court previously held that Yazdi stated a claim under article 2320 against LPSB arising from

  NIED, for which a claim was stated against the Individual Defendants. [ECf No. 39 at 8-9] As




                                            Page 9 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 10 of 15 PageID #: 501




  noted below, the Court will decline to exercise supplemental jurisdiction over the remaining state

  law tort claims. Accordingly, the Court will GRANT LPSB’s motion to dismiss with respect to

  this claim.

          E. Violation of Louisiana Tort Law.

          The Court previously construed the Amended Complaint as intending to state a claim of

  intentional infliction of emotional distress (“IIED”), or alternatively a claim for negligent infliction

  of emotional distress (“NIED”). [ECF No. 37 at 12] The Court ruled that the Amended Complaint

  did not sufficiently state a claim for IIED but did sufficiently state a claim of NIED. [Id. at 14-15]

  As to IIED, the Individual Defendants argue that Yazdi’s claim should be dismissed because the

  Second Amended Complaint is identical to the Amended Complaint regarding her tort claims.

  [ECF No. 44-1 at 10; ECF No. 49 at 4] Yazdi asserts that she has sufficiently stated a claim for

  IIED because the Individual Defendants knew that severe emotional distress would be certain or

  substantially certain. [ECF No. 48 at 19-20] As to NIED, notwithstanding that the Second

  Amended Complaint alleges no new facts regarding the claim, the Individual Defendants make the

  new argument that it should be dismissed because Yazdi does not allege that her personal safety

  was threatened or endangered, and therefore she has not alleged extreme and outrageous conduct

  that could support a claim for NIED. [ECF No. 44-1 at 10-13] Yazdi argues that because the Court

  found previously that she stated a claim for NIED, the motion should be denied again. [ECF No.

  48 at 21]

                  1. Intentional Infliction of Emotional Distress.

          The Individual Defendants argue that because the Second Amended Complaint is identical

  to the Amended Complaint on the issue of IIED, their motion should be granted. [ECF No. 44-1

  at 10] Yazdi argues that she has stated a claim for IIED because the Second Amended Complaint




                                              Page 10 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 11 of 15 PageID #: 502




  asserts that the conduct was done “in a willful and wanton manner” and “was substantially certain

  to cause severe emotional distress,” and therefore “it is clear that the Individual Defendants knew

  that severe emotional distress would be certain or substantially certain.” [ECF No. 48 at 19-20]

  Because no new factual allegations or arguments are made as to IIED, the Court comes to the same

  conclusion it reached previously. The Individual Defendants’ motion and LPSB motion are

  GRANTED as to that claim.

                 2. Negligent Infliction of Emotional Distress.

         The Individual Defendants and LPSB address Yazdi’s NIED claim for the first time, and

  argue that it should be dismissed because Yazdi does not allege that any of the Individual

  Defendants made a threat to her personal safety or physically endangered her. [ECF No. 44-1 at

  13; ECF No. 46-1 at 9-10] They further argue that Yazdi does not identify a special duty they owed

  to her which they allegedly breached. [Id.] Yazdi contends that because the Court has already

  found that she stated a claim for NIED, the motion should be denied as to that claim. [ECF No. 48

  at 21-22] LPSB and the Individual Defendants argue that they did not address a NIED claim in

  their prior motions to dismiss because it was not clear that Yazdi sought to plead a NIED claim.

  [ECF No. 44-1 at 10-11; ECF No. 46-1 at 5-6] As explained further below, however, the Court

  will decline to exercise supplemental jurisdiction on this sole remaining state-law claim and order

  that the claim be dismissed. Accordingly, the Individual Defendants’ motion and LPSB motion

  are GRANTED.

         F.      Violation of Louisiana Whistleblower Statute LA. R.S. 23:967.

         Previously, the Court dismissed Yazdi’s claim for violation of LA. R.S. 23:967 on the

  grounds that, while she alleges she advised LPSB through its employees of the violation of state

  law by other employees, and that she was fired as a result of refusing to participate in continuing




                                           Page 11 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 12 of 15 PageID #: 503




  violations of state law, she did not specify a state law that was violated. [ECF No. 39] The Court

  granted Yazdi leave to replead her whistleblower claim. [Id.] LPSB argues that Yazdi’s repleaded

  claim for violation of 23:967 should be dismissed because the Second Amended Complaint again

  fails to identify any state law that was violated. [ECF No. 46-1 at 5] Yazdi contends that her

  allegation that tampering with the Schools of Choice program violated “state and federal law

  prohibiting actions as to persons on the basis of race, color or creed” satisfies the requirement to

  identify a violated state law. [ECF No. 48 at 13]

         A plaintiff asserting a claim under Louisiana’s whistleblower statute must show (1) her

  employer violated a state law through workplace practice, (2) the plaintiff advised her employer

  of the violation, (3) the plaintiff refused to participate in the prohibited practice or threatened to

  disclose it, and (4) the plaintiff was fired as a result of her refusal to participate in the unlawful

  practice. Gaspard v. Bechtel Corp. Inc., No. CV 2:16-01431, 2017 WL 924188, at *2 (W.D. La.

  Mar. 6, 2017). A plaintiff alleging violation of 23:967 must specify a state law that was actually

  violated; a good faith belief of a violation is insufficient. Id. (citing Genella v. Renaissance Media,

  115 Fed. Appx. 650, 652 (5th Cir. 2004)). A claim under 23:967 requires a violation of state law,

  not federal law. Encalarde v. New Orleans Ctr. for Creative Arts/Riverfront, 2014-2430 (La.

  2/13/15), 158 So. 3d 826; Wilson v. Tregre, 787 F.3d 322, 326 (5th Cir. 2015). The Fifth Circuit

  has held that a plaintiff who fails to identify the state law that was allegedly violated by the

  defendant has failed to state a claim under 23:967. Genella, 115 Fed.Appx. at 652 (citing Ware v.

  CLECO Power LLC, 90 Fed. Appx. 705, 709 (5th Cir. 2004)).

         Yazdi’s new allegations still fail to sufficiently identify a specific state law that she alleges

  was violated. Instead, she alleges generally that LPSB violated “state and federal law prohibiting

  actions as to persons on the basis of race, color or creed.” [ECF No. 43 at ¶ 15] This allegation




                                             Page 12 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 13 of 15 PageID #: 504




  fails to provide LPSB adequate notice of the specific statutory duties or obligations that Yazdi

  claims they violated. For example, Yazdi’s allegation could encompass multiple statutory or

  regulatory provisions, each of which may impose different legal duties. Without this information,

  LPSB cannot frame a viable response or assert defenses to the claim. See, e.g., Costin v. GOTECH,

  Inc., No. CV 16-873-SDD-RLB, 2018 WL 3451513, at *9 (M.D. La. July 17, 2018) (allegations

  did not include any reference or citation to Louisiana laws or statutes that were violated). The

  Court identified this problem in its prior ruling, yet Yazdi still has not identified the specific statute

  (or statutes) or regulations upon which she is basing her claim despite an opportunity to re-plead.

  Accordingly, both motions are GRANTED as to Yazdi’s whistleblower claim under 23:967. That

  claim is dismissed with prejudice.

          G.      Supplemental Jurisdiction.

          The Court deferred the question of exercising supplemental jurisdiction in its prior ruling

  because Yazdi was granted leave to re-plead her federal claims. [ECF No. 39] Those claims have

  now been dismissed. Under 28 U.S.C. § 1367(a), a district court can exercise supplemental

  jurisdiction over a claim that is so related to a case or controversy over which the court has original

  jurisdiction that the supplemental claim forms part of the same case or controversy. 28 U.S.C.

  1367(a). However, a district court may decline to exercise supplemental jurisdiction over such

  claim if (1) the claim raises a novel or complex issue of state law; (2) the claim substantially

  predominates over the claim or claims over which the district court has original jurisdiction; (3)

  the district court has dismissed all claims over which it has original jurisdiction; or (4) there are

  other compelling reasons for declining jurisdiction, in exceptional circumstances. 28 U.S.C. §

  1367(c). These factors must be considered on a case-by-case basis, and no single factor is

  dispositive. Knatt v. Hosp. Serv. Dist. No. 1 of E. Baton Rough Par., 373 F. App'x 438, 442 (5th




                                              Page 13 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 14 of 15 PageID #: 505




  Cir. 2010). In general, a district court “should decline to exercise jurisdiction over remaining state-

  law claims when all federal-law claims are eliminated before trial, but this rule is neither

  mandatory nor absolute.” Brookshire Bros. Holding v. Dayco Prod., Inc., 554 F.3d 595, 602 (5th

  Cir. 2009). In addition to the factors set out in § 1367(a), the court should consider judicial

  economy, convenience, fairness, and comity, and especially whether the court has invested a

  significant amount of resources in the litigation. Id. Such considerations include whether extensive

  or substantive motions have been filed and/or ruled on, whether a scheduling order has been issued,

  whether hearings have been held, the relative convenience of the relevant state and federal

  courthouses, and whether it will prejudice either party to have the state law claims heard in state

  court. Hicks v. Austin Indep. Sch. Dist., 564 F. App'x 747, 749 (5th Cir. 2014).

         The only remaining claims in the present case are for NIED and for vicarious liability

  arising from that NIED, both under Louisiana state law. The Court has dismissed all remaining

  federal claims without leave to re-plead. There is no independent basis for federal court jurisdiction

  over the remaining state law claims. This case is still at the pleading stage and has not advanced

  to discovery. No scheduling order has been issued. Moreover, negligent infliction of emotional

  distress claims are relatively novel and not well established under Louisiana law, in contrast to

  intentional infliction of emotional distress claims. Considering these factors, the Court will

  DECLINE to exercise supplemental jurisdiction over Yazdi’s remaining claims for negligent

  infliction of emotional distress and vicarious liability arising therefrom, and orders that these

  claims be dismissed.




                                             Page 14 of 15
Case 6:18-cv-00510-RRS-CBW Document 51 Filed 09/30/20 Page 15 of 15 PageID #: 506




                                                   IV.
                                              CONCLUSION

           For the reasons set forth above,

           IT IS HEREBY ORDERED that the Rule 12(b)(6) Motion to Dismiss Claims of Second

  Consolidated Supplemental and Amended Complaint filed by the Individual Defendants [ECF No.

  44] is GRANTED IN PART and DENIED IN PART, and the Third Motion to Dismiss filed by

  LPSB [ECF No. 46] is GRANTED.

           The Individual Defendants’ motion to dismiss Plaintiff’s claims under the LEDL, Title 17,

  and Title VII, are DENIED AS MOOT.

           All of Plaintiff’s claims against LPSB and the Individual Defendants, whether in their

  official or individual capacities, with the exception of (1) Plaintiff’s negligent infliction of

  emotional distress claim against the Individual Defendants and (2) Plaintiff’s vicarious liability

  claim against LPSB, are DISMISSED WITH PREJUDICE.

           The Court DECLINES to exercise supplemental jurisdiction over Plaintiff’s negligent

  infliction of emotional distress claim and claim for vicarious liability arising therefrom. Those

  claims are DIMISSED WITHOUT PREJUDICE. This dismissal is STAYED for thirty (30) days

  from the date of this ruling in order to provide Plaintiff’s counsel time to file those claims in state

  court.

           THUS DONE AND SIGNED in Chambers on this 30th day of September, 2020.




                                                        ROBERT R. SUMMERHAYS
                                                     UNITED STATES DISTRICT JUDGE



                                              Page 15 of 15
